    Case 2:18-cv-08350-MLCF-JVM Document 16-1 Filed 02/08/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

LYNISHA REFF, LYNDON RED, SR.,                         CIVIL ACTION
TRACY HARRIS, AND LYSCHINE WILLIAMS
                                                       NO. 2:18-cv-08350
VERSUS
                                                       JUDGE: MARTIN L. C. FELDMAN
WERNER ENTERPRISES, INC.,
JAKIE BROWN, AND                                       MAGISTRATE: JANIS VAN MEERVELD
ACE AMERICAN INSURANCE COMPANY

         MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE OF COURT
                    TO FILE REPLY MEMORANDUM

       NOW INTO COURT, through undersigned counsel, comes Defendant, Werner

Enterprises, Inc., who hereby submits this memorandum in support of leave to file a reply

memorandum in support of its Motion for Leave of Court to File Counterclaim and Supplemental

and Amending Answer, and prays that the motion be granted for the following reasons:

                                                 1.

       Defendant filed a Motion for Leave of Court to File Counterclaim and Supplemental and

Amending Answer (Rec. Doc. 8) after it identified information through its investigation

indicating the subject incident did not occur, or was intentionally caused by Plaintiffs, and/or that

Plaintiffs suffered no injuries in the alleged incident.       As outlined in the Counterclaim,

Defendant has uncovered evidence of more than 30 other accidents with similar factual scenarios

to the alleged accident at issue. (Rec. Doc. 8-5).

                                                 2.

       Plaintiffs opposed the motion for leave and the Court issued an Order Setting Oral

Argument on Wednesday, February 13, 2019 at 11:00. (Rec. Doc. 14). The Court further ruled

“the Court will only grant leave to file a memorandum in reply if (1) the proposed memorandum

addresses issues raised by the memorandum in opposition, but not addressed in the original
    Case 2:18-cv-08350-MLCF-JVM Document 16-1 Filed 02/08/19 Page 2 of 2



memorandum in support, and (2) the proposed memorandum and motion for leave are filed into

the record by 5:00 p.m. on the Friday preceding oral argument.

                                                4.

       In accordance with the parameters set forth by the Court, Defendant requests leave to file

the attached Reply Memorandum for the sole purpose of addressing issues raised by the

memorandum in opposition, but not addressed in the original memorandum in support.

Specifically the reply memorandum addresses the new issues of prescription and satisfaction of

specific pleading requirements for fraud, first raised in the plaintiffs’ opposition memorandum.

                                                5.

       Plaintiffs will not be prejudiced by this supplement as it is being done within the Court’s

Order Setting Oral Argument. (Rec. Doc. 14)

       WHEREFORE, Defendant, Werner Enterprises, Inc., prays that the motion be deemed

good and sufficient and that leave to file a reply memorandum be granted.

                                                     Respectfully submitted,

                                                     /s/ Guy D. Perrier

                                                     GUY D. PERRIER, #20323
       CERTIFICATE OF SERVICE                        RALPH J. AUCOIN, JR. #31023
                                                     PERRIER & LACOSTE, LLC
 I hereby certify that the foregoing pleading        One Canal Place
 has been delivered to all counsel of record         365 Canal Street, Suite 2550
 through the Court’s CM/ECF system this 8th          New Orleans, Louisiana 70130
 day of February, 2019, at their last known          Tel: (504) 212-8820;
 address of record.                                  Fax: (504) 212-8825
                                                     Email: gperrier@perrierlacoste.com
         /s/ Guy D. Perrier                          Email: raucoin@perrierlacoste.com
   _____________________________                     ATTORNEYS FOR DEFENDANT,
         GUY D. PERRIER                              Werner Enterprises, Inc.
